Citation Nr: 1757759	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-29 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder(s) to include bipolar disorder, personality disorder, major depression, and post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in July 2016.

This case was remanded in September 2016 and has been returned to the Board for review.

The issue of service connection for a low back disorder is remanded to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The current psychiatric symptomatology cannot be disassociated from military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's bipolar disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria and analysis for service connection for a psychiatric disability

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Taking into consideration  inservice diagnoses of psychiatric disabilities, the Veteran's inservice and post service social history, and testimony regarding continuous psychiatric difficulties, the Board finds that service connection is warranted for bipolar disorder. 

A VA examiner in November 2016 found that the Veteran did not meet the criteria for PTSD, and indicated that the Veteran's current psychiatric diagnosis is bipolar disorder.  She also opined that bipolar disorder is unrelated to service.  However, importantly, the opinion regarding bipolar disorder is conclusive in nature and does not provide adequate rationale as to the reasons the inservice observations and treatment were not of such significance in the development of the Veteran's current psychiatric disability.  The opinion does not address whether there was a superimposed injury upon the inservice diagnosis of a personality disorder.  Nor does the examiner comment on the Veteran's statements describing her pre- and post service symptomatology.  

Given the documented treatment and findings in service and the Veteran's complaints of ongoing psychiatric problems since service, the Board finds the evidence to be in relative equipoise in showing that the currently demonstrated bipolar disorder is as likely as not due to a disease process manifested by problems that were noted during her period of active service. 

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for bipolar disorder is warranted.


ORDER


Service connection for bipolar disorder is granted.  


REMAND

A VA physician in December 2016 reported a preliminary diagnosis of lumbar strain and also indicated that the Veteran had intervertebral disc syndrome (IVDS).  However, the examiner also reported that she was unable to give a current diagnosis or opinion because the Veteran was unable to undergo radiologic examination due to pain.  The Veteran should be rescheduled for examination, if possible, when she is physically able to withstand appropriate examination.  If not, have an examiner review the Veteran's medical history and comment on the previously diagnosed back disabilities of record, as they may relate to military service to include scoliosis, spina bifida, lumbar strain, and IVDS.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examination to identify any low back disorder. If she is unable to attend, an appropriate examiner should review the case.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed low back disorder had its clinical onset during active service or is related to any incident of service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2. Thereafter, readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


